Citation Nr: 1413108	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  06-36 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992, including service in Southwest Asia from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a March 2010 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In September 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in November 2013.  That month, the Veteran was informed that the Board had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  No further evidence or argument was received within those 60 days.  Accordingly, consideration of the case may proceed.


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The United States Court of Appeals for the Federal Circuit recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376 (2013) that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  

In this case, service connection is in effect for posttraumatic stress disorder (PTSD) (30 percent disabling), right knee instability (30 percent disabling), left knee instability (30 percent disabling), lumbar strain (20 percent disabling), right knee arthritis (10 percent disabling), left knee arthritis (10 percent disabling), and right fifth finger fracture residuals (noncompensably disabling).  The Veteran's 30 percent right knee instability rating and 30 percent left knee instability rating are subject to the bilateral factor under 38 C.F.R. § 4.26; applying these ratings to the combined ratings table set forth at 38 C.F.R. § 4.25 results in a single 56 percent disability rating, with additional disability to raise the combined rating to 80 percent disabling.  Thus, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.  

Further, the evidence of record establishes that the Veteran's service-connected disabilities preclude gainful employment.

An August 2012 VA opinion offered in the context of the Veteran's VA PTSD examination concluded that the Veteran's PTSD and depressive disorder not otherwise specified (psychiatric disability) did not render him unable to secure or follow any substantially gainful occupation.  The August 2012 VA opinion offered in the context of the VA general medical examination concluded that the Veteran's service-connected disabilities "would not hinder the average person from obtaining and maintain an employment that does not require heavy lifting, light duty employment is not precluded."  The April 2013 VA musculoskeletal examiner concluded that based on the October 2008 essentially normal lumbar spine magnetic resonant imaging test (MRI) result, the July 2006 normal bilateral hand X-rays, and the current left knee minimal arthritis as shown on X-ray, respectively, the Veteran's lumbar spine disability, right fifth finger fracture residuals, and knee disabilities would not independently hinder the average person from obtaining and maintaining gainful employment.  Separately, the April 2013 VA PTSD examiner also found that the Veteran's PTSD should not preclude physical, light duty, or sedentary employment; citing to the August 2012 VA examination which found that the Veteran's symptoms were stable, and mild to moderate in severity.  Finally, the November 2013 VHA specialist opined that he could find no medical justification for any limitation to be placed upon the Veteran's employability from a musculoskeletal point of view; therefore, he would be capable of any gainful employment except that requiring repetitive heavy lifting.

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, as noted by the August 2012 VA general medical opinion, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, however, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).  Thus, to the extent that the August 2012 VA general medical opinion and the April 2013 opinions with respect to the Veteran's left knee arthritis, right fifth finger disability, and lumbar spine disability each address whether the Veteran's disabilities would preclude gainful employment in the average person, they are not probative.  

However, the Board finds that despite the remaining opinions, which are probative as they consider the Veteran's employability in light of his individual's particular circumstances, the evidence of record establishes entitlement to TDIU.  It is clear that the Veteran's musculoskeletal disabilities - including both instability and arthritis of both knees - preclude most types of employment requiring manual labor.  By the Veteran's account, which was supported by a May 2012 letter from his parents, he was forced to abandon a potential career in law enforcement because he failed a physical examination due to his musculoskeletal problems.  

Further, his departure from his most recent place of employment, a national bank at which he worked in fraud investigation, was noted by his parents and by the Veteran at the November 2010 VA examination to have been due to his requiring several multi-week lengths of short-term disability leave due to "severe anxiety and back pain."  Such occupational impairment resulting from anxiety is consistent with his report at the August 2012 VA examination that his panic attacks occurred twice weekly and lasted at least 30 minutes each, and that his anxiety caused initial insomnia.  It is also evident that it has been difficult for medical professionals to effectively treat the Veteran's anxiety, in light of the Veteran reporting a current prescription for Paxil (anti-anxiety medication) but a long and varied history of other anti-anxiety medications having been prescribed in the past with less than optimal outcomes.  It can also be inferred from that examination report that his currently prescribed anti-anxiety medication was not adequately treating his symptoms since he also reported using marijuana every three days for that purpose.  

Importantly, the Veteran reported more severe symptomatology at the November 2010 VA examination, specifically that his PTSD symptoms occurred daily, were chronic, and were moderate to severe.  While the examiner found that the Veteran scored highly on the Structure Inventory of Malingered Symptomatology (SIMS), suggesting that he was exaggerating his clinical picture, the Board is not convinced this is the case, especially as the remainder of the record - to include the August 2012 VA examination report - does not otherwise establish that the Veteran is inclined to exaggerate his symptoms.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); cf. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Even contemplating a reduced level of the Veteran's symptomatology compared to what he reported at that examination, when considered in conjunction with his service-connected musculoskeletal disabilities, would constitute a significant impairment to employability.  

Finally, depressive disorder not otherwise specified as well as alcohol abuse were diagnosed on psychiatric examination in November 2010 - with the examiner noting that chronic alcohol abuse can result in sleep impairment, difficulty concentrating, and anxiety.  The Court has held that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the evidence does not differentiate between his service-connected psychiatric disabilities; as such, these additional symptoms must be considered in the overall clinical picture.

Consideration of the Veteran's employability must take into account the limits placed on that type of work environment by all service-connected disabilities.  Here, the Board finds that the Veteran's service-connected psychiatric symptomatology, in conjunction with the effects of his service-connected musculoskeletal disabilities, results in a clinical picture so severe as to preclude substantially gainful employment.  On this basis, the Board finds that TDIU is warranted.  


ORDER

An award of a TDIU is granted, subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


